DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock case, at least one rotary latch, and at least one locking pawl of claim 33, the locally actuatable release mechanism of claim 34, and the pull rod of claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character “26” in Figure 4 does not include an indicator line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-5, 9-23, 26, 27, 29, and 32-35 are objected to because of the following informalities:  
In regards to claim 1, lines 2 and 3, the phrase “a vehicle door lock, in particular of a vehicle door lock of a construction machine” should be changed to “a vehicle door lock of a construction machine,” in line 6, the phrase “by pressing into the traverse tube” should be changed to “by pressing the remote actuation button into the traverse tube,” in line 9, the comma after the phrase “is disposed inside the traverse tube” should be removed, in line 9, the phrase “to be unlocked” should be changed to “for unlocking” so as to be consistent with the language used in lines 1 and 2, in lines 10 and 11, the phrase “wherein the release device includes a cable holder, disposed” should be changed to “and d) a cable holder disposed,” in line 11, the phrase “the traverse tube, including” should be changed to “the traverse tube and including.”
In regards to claim 3, line 3, the phrase “at least one power cable” should be changed to “at least one of the at least two power cables,” and in line 4, the phrase “the cable holder, preferably via a clamping” should be changed to “the cable holder via a clamping.”
In regards to claim 4, the claim should read as follows: “The release device according to claim 1, wherein the cable holder abuts in a form-fitting manner against an inside of the traverse tube such that, due to the form-fitting manner, the cable holder is a) non-rotatable relative to the traverse tube, and b) immovable relative to the traverse tube.”
In regards to claim 5, the claim should read as follows: “The release device according to claim 1, wherein the cable holder abuts in a form-fitting manner against an inside of the traverse tube such that, due to the form-fitting manner, the cable holder is non-rotatable and immovable with respect to a tube longitudinal axis.”
In regards to claim 9, line 3, the phrase “and preferably the diameter” should be changed to “and a diameter,” and in line 4, the phrase “the inner diameter” should be changed to “an inner diameter.”
In regards to claim 10, line 3, the phrase “the region” should be changed to “a region,” in line 4, the phrase “at least one power of the cables” should be changed to “at least one of the at least two power cables,” and in lines 5 and 6, the phrase “the cable holder, preferably releasably, preferably in a clamping and/or form-fitting manner” should be changed to “the cable holder in a releasably clamping manner and/or a releasably form-fitting manner.”
In regards to claim 11, the claim should read as follows: “The release device according to claim 1, further comprising a cable bundle including the at least two power cables, wherein the cable bundle includes two bundled sections and a split section disposed therebetween, wherein, in the bundled sections, the at least two power cables are bundled with one another and form a single cable harness, and in the split section, the at least two power cables are divided into two cable harnesses, each of which is comprised of at least one of the at least two power cables, wherein the cable bundle is attached to the cable holder in a region of the split section.”
In regards to claim 12, the claim should read as follows: “The release device according to claim 10, further comprising a cable bundle including the at least two power cables, wherein the cable bundle includes two bundled sections and a split section disposed therebetween, wherein, in the bundled sections, the at least two power cables are bundled to one another and form a single cable harness, and in the split section, the cable bundle is divided into two cable harnesses, each of which is comprised of at least one of the at least two power cables, wherein the cable bundles is attached to the cable holder in a region of the split section, and the cable harnesses are each attached to the cable holder in the region of one of the two wall longitudinal edges.”
In regards to claim 13, the claim should read as follows: “The release device according to claim 10, wherein the cable holder includes at least two cable receiving grooves, in each of which at least one of the at least two power cables is disposed, wherein one of the at least two cable receiving grooves respectively extends from one of the two wall longitudinal edges into the channel wall, and wherein the at least two cable receiving grooves each extend over the entirety of one of the wall longitudinal edges.”
In regards to claim 14, the claim should read as follows: “The release device according to claim 1, the cable holder includes a plurality of clips disposed in a region of wall longitudinal edges of the cable holder for respectively attaching at least one of the at least two power cables in a clamping and/or form-fitting manner, wherein each of the plurality of clips includes two clip halves, between which at least one of the at least two power cables is respectively retained in the clamping and/or form-fitting manner.”
In regards to claim 15, the claim should read as follows: “The release device according to claim 14, wherein the clip halves are each resiliently connected to a channel wall of the cable holder in the region of the wall longitudinal edges.”
In regards to claim 16, the claim should read as follows: “The release device according to claim 13, wherein the cable holder further includes a plurality of clips disposed in the regions of the wall longitudinal edges for respectively attaching at least one of the at least two power cables in a clamping and/or form-fitting manner, wherein each of the plurality of clips includes two clip halves, between which at least one of the at least two power cables is respectively retained in the clamping and/or form-fitting manner, and the plurality of slips are disposed over cable receiving grooves of the cable holder.”
In regards to claim 17, the claim should read as follows: “The release device according to claim 16, wherein at least one of the at least two power cables is respectively disposed in one of the cable receiving grooves, and another at least one of the at least two power cables is disposed over the at least one of the at least two power cables that is respectively disposed in one of the cable receiving grooves and is held by a respective one of the plurality of clips in the clamping and/or form-fitting manner.”
In regards to claim 18, the claim should read as follows: “The release device according to claim 17, wherein the other at least one of the at least two power cables held by the respective one of the plurality of clips covers the at least one of the at least two power cables disposed in the one of the cable receiving grooves, such that the at least one of the at least two power cables disposed in the one of the cable receiving grooves is retained in the one of the cable receiving grooves.”
In regards to claim 19, the claim should read as follows: “The release device according to claim 6, wherein the cable holder includes a plurality of clips disposed in a region of the wall longitudinal edges for respectively attaching at least one of the at least one power cables in clamping and/or form-fitting manner, wherein each of the plurality of clips includes two clip halves, between which at least one of the at least two power cables is respectively retained in the clamping and/or form-fitting manner, and the two clip halves include an outer clip half and an inner clip half, wherein each of the inner clip halves protrudes over an inner edge section of a respective one of the wall longitudinal edges and abuts on a tube wall of the traverse tube or is slightly spaced therefrom.”
In regards to claim 20, the claim should read as follows: “The release device according to claim 19, wherein the cable holder further includes at least two cable receiving grooves, in each of which at least one of the at least two power cables is disposed, wherein one of the at least two cable receiving grooves extends from one of the two wall longitudinal edges into the channel wall, and wherein the at least two cable receiving grooves each extend over the entirety of the two wall longitudinal edges, and the at least two power cables are respectively enclosed in a space formed by the inner clip halves, the outer clip halves, the at least two cable receiving grooves, and the tub wall of the traverse tube.”
In regards to claim 21, the claim should read as follows: “The release device of claim 14, wherein the two clip halves each include a clip surface facing the other clip half which serve for clampingly and/or form-fittingly retaining at least one of the at least two power cables, wherein at least one of the two clip surfaces includes a channel shaped recess extending parallel to a channel longitudinal direction, and wherein at least one of the at least two power cables is disposed inside the recess.”
In regards to claim 22, line 4, the phrase “the frame” should be changed to “the supporting frame.”
In regards to claim 23, line 3, the word “preferably” should be removed.
In regards to claim 26, line 5, the phrase “perpendicular thereto” should be changed to “perpendicular relative to the tube longitudinal axis.”
In regards to claim 27, the claim should read as follows: “The release device according to claim 23, wherein the two frame side walls of the supporting frame abut against slot end edges and slot longitudinal edges of the penetration slot of the cable holder.”
In regards to claim 29, line 2, the phrase “the power cables” should be changed to “the at least two power cables,” and in line 3, the phrase “the entire traverse tube” should be changed to “the entirety of the traverse tube.”
In regards to claim 32, the claim should read as follows: “A combined assembly of a vehicle door lock for locking and latching of a door of an agricultural vehicle, the combined assembly including a release mechanism by which the lock is unlockable, wherein the release mechanism includes the remotely actuatable release device of claim 1.”
In regards to claim 33, line 1, the phrase “A combined assembly” should be changed to “The combined assembly.”
In regards to claim 34, line 1, the phrase “A combined assembly” should be changed to “The combined assembly,” and in line 4, the word “lock” should be changed to “vehicle door lock.”
In regards to claim 35, the claim should read as follows: “The combined assembly according to claim 32, wherein the cable pull mechanism is in the form of a pull cable or a pull rod, and is connected one end to the remote actuation button via a coupling lever and is connected on another end to the vehicle door lock.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 9-21, 23, 27, and 35, these claims are replete with the language “in particular” and “preferably,” and therefore, this language renders the claims indefinite because it is unclear whether the limitations following this language are part of the claimed invention.  See MPEP § 2173.05(d).  All the claims have been examined without the “in particular” and “preferably” language.  See claim objections above.
In regards to claims 3 and 11-22, the claims are replete with inconsistent language, and therefore, the claims have been examined with the language set forth in the claim objections above.
Claims 4 and 5 recite the limitation "the inside of the traverse tube" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claims.  See claim objections above.
In regards to claims 4 and 5, the specification does not provide support for the cable holder to move relative to the traverse tube.  The specification does not discuss any movement of the cable holder, and it is understood from the specification that the cable holder is immovable and non-rotatable relative to the traverse tube and will be examined as such.  See claim objections above.
Claim 9 recites the limitation "the diameter" in line 3 and the limitation “the inner diameter” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  See claim objections above.
Claim 10 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 10, line 4, the relationship between the “at least one power of the cables” of claim 10 and the “at least two power cables” of claim 1 is unclear from the claim language.  It is understood from the specification that claim 10 refers to at least one of the at least two power cables, and will be examined as such.  See claim objection above.
In regards to claim 11, the relationship between the “plurality of power cables” of claim 11 and the “at least two power cables” of claim 1 is unclear from the claim language.  It is understood from the specification that the “plurality of power cables” of claim 11 are equivalent to the “at least two power cables” of claim 1, and will be examined as such.  See claim objections above.
Claim 11 recites the limitation "the region" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 12, the relationship between the “plurality of power cables” of claim 12 and the “at least two power cables” of claim 1 is unclear from the claim language.  It is understood from the specification that the “plurality of power cables” of claim 12 are equivalent to the “at least two power cables” of claim 1, and will be examined as such.  See claim objections above.
Claim 12 recites the limitation "the region" in line 8 and the limitation “the region” in line 9.  There is insufficient antecedent basis for these limitations in the claim.  See claim objection above.
Claim 14 recites the limitation "the region" in lines 3 and 4 and the limitation “the wall longitudinal edges” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  See claim objections above.
Claim 15 recites the limitation "the channel wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 16 recites the limitation "the region" in line 3 and the limitation “the cable receiving grooves” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  See claim objections above.
In regards to claim 16, the relationship between the “power cables” of claim 16 and the “at least two power cables” of claim 1 is unclear from the claim language.  It is understood from the specification that the “power cables” of claim 16 are equivalent to the “at least two power cables” of claim 1, and will be examined as such.  See claim objections above.
In regards to claim 17, the relationship between the “power cables” of claim 17 and the “at least two power cables” of claim 1 is unclear from the claim language.  It is understood from the specification that the “power cables” of claim 17 are equivalent to the “at least two power cables” of claim 1, and will be examined as such.  See claim objections above.
In regards to claim 17, the language is confusing as to which “at least one” of the at least two power cables is in the cable receiving grooves and which one is disposed over that at least one cable.  The claim has been examined with “another” language to provide this distinction.  See claim objection above.
In regards to claim 17, the relationship between the “at least one clip” of claim 17 and the plurality of clips of claim 16 is unclear from the claim language.  It is understood from the specification that another at least one of the at least two power cables is held by a respective one of the plurality of clips, and will be examined as such.  See claim objection above.
In regards to claim 18, the relationship between the “at least one clip” of claim 18 and the plurality of clips of claim 16 is unclear from the claim language.  It is understood from the specification that another at least one of the at least two power cables is held by a respective one of the plurality of clips, and will be examined as such.  See claim objection above.
In regards to claim 18, the language of claim 18 is not consistent with that of claim 17.  The claim has been examined with the language set forth in the claim objections above.
Claim 19 recites the limitation "the region" in line 3, the limitation “the respective wall longitudinal edge” in lines 9 and 10, and the limitation “the tube wall” in line 10.  There is insufficient antecedent basis for these limitations in the claim.  See claim objections above.
In regards to claim 20, the relationship between the “attachment means” of claim 20 and the “clips” of claim 19 is unclear from the claim language.  It is understood from the specification that the “attachment means” are equivalent to the clips, and will be examined as such.  See claim objections above.
In regards to claim 20, the relationship between the “inner clip half” and the “outer clip half” of claim 20 and the inner and outer clip halves of claim 19 is unclear from the claim language.  It is understood from the specification that the inner and outer clip halves of claim 20 are equivalent to the inner and outer clip halves of claim 19, and will be examined as such.  See claim objections above.
In regards to claim 21, the phrase "channel-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The claim has been examined as reciting “channel shaped recess.”  See claim objection above.
In regards to claim 29, the relationship between the “power cables” of claim 29 and the “at least two power cables” of claim 1 is unclear from the claim language.  It is understood from the specification that the “power cables” of claim 29 are equivalent to the “at least two power cables” of claim 1, and will be examined as such.  See claim objections above.
In regards to claim 32, it is unclear how a singular lock can lock and latch multiple doors, as suggested by the phrase “for locking and latching of doors.”  It is understood from the specification and the state of the art that the singular lock locks/latches a singular door, and will be examined as such.  See claim objection above.
In regards to claim 35, the relationship between the “cable tensile mechanism” and the cable pull mechanism is unclear from the claim language.  It is understood from the specification that the “cable tensile mechanism” is equivalent to the cable pull mechanism, and will be examined as such.  See claim objection above.
Claim 35 recites the limitation "the other end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claims 2, 6-8, 24-26, 28, 30, 31, and 33, these claims are rejected under 35 U.S.C. 112(b) because they depend from at least rejected claim 1.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “at least one attachment means” in claim 3 and “at least one attachment means” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 10, 28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US-9221319) in view of Nomura et al. (WO 2017130606 A1).
In regards to claims 1 and 32, Kato discloses a remotely actuable release device for unlocking of a vehicle door lock 11 of a construction machine or of an agricultural vehicle 30, the release device comprising: a) a traverse tube 1, b) a remote actuation button 2 supported on the traverse tube and actuated by pressing the remote actuation button into the traverse tube, and c) a cable pull mechanism 5, which is in an operative connection with the remote actuation button and is disposed inside the traverse tube for coupling to the vehicle door lock for unlocking, with the device including a power cable 6 (mechanical power).  Kato fails to disclose a cable holder disposed inside the traverse tube and including at least two power cables attached thereto.  Nomura et al. teaches a housing 30 to which a remote actuation component 21 is supported, and a cable holder 50 disposed inside the housing (Figure 2) and including at least two power cables 16 and 61.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a cable holder within the traverse tube or housing of Kato, such that the one power cable 6 of Kato and an electrical power cable 16 of Nomura et al. can be mounted and guided, while allowing the device of Kato to accommodate electrical components associated with the power cable 16, thereby enhancing the security of the device.
In regards to claim 2, Nomura et al. teaches that the power cables are releaseably attached to the cable holder (capable of being removed from the cable holder, as shown in Figure 8).
In regards to claim 3, Nomura et al. teaches that the cable holder includes at least one attachment means 51b by which at least one 61 of the at least two power cables is respectively connected to the cable holder via a clamping and/or form-fitting connection (the U-shaped opening in the at least one attachment means 51b is in a form-fitting connection with portion 63a of the power cable 61, Figures 8 and 14).
In regards to claim 4, Kato in view of Nomura et al. teaches that the cable holder abuts in a form-fitting manner against an inside of the traverse tube (frame 51 of the cable holder of Nomura et al. abuts in a form-fitting manner against an inside 31f of the housing, Figure 4 of Nomura et al.) such that, due to the form-fitting manner, the cable holder is a) non-rotatable relative to the traverse tube, and b) immovable relative to the traverse tube (Figure 14 of Nomura et al.).
In regards to claim 5, Kato in view of Nomura et al. teaches that the cable holder abuts in a form-fitting manner against an inside of the traverse tube (frame 51 of the cable holder of Nomura et al. abuts in a form-fitting manner against an inside 31f of the housing, Figure 4 of Nomura et al.) such that, due to the form-fitting manner, the cable holder is non-rotatable and immovable with respect to a tube longitudinal axis (axis extending along the length of the tube of Kato and along the length of the housing of Nomura et al.).
In regards to claim 6, Nomura et al. teaches that the cable holder forms a channel 51b and includes a channel wall having a channel wall outer surface (see portion of Figure 8 below) and a channel wall inner surface (see portion of Figure 8 below) as well as two wall longitudinal edges (see portion of Figure 8 below).

    PNG
    media_image1.png
    737
    674
    media_image1.png
    Greyscale

In regards to claim 7, Nomura et al. teaches that the cable holder further forms a first, lock-side holder end (end or open face of portion 51 of the cable holder facing portion 70 in Figure 8) and a second holder end (end or open face of portion 70 of the cable holder facing portion 51 in Figure 8), wherein the cable holder is open at the two holder ends (Figure 8).
In regards to claim 9, Nomura et al. teaches that the cable holder and housing are complementarily shaped, such that the cable holder fits in the housing (Figures 4 and 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the cable holder to be semicircular or have a U-shaped cross-section so as to fit in the traverse tube of Kato.  Nomura et al. teaches that the channel wall outer surface has a diameter (see portion of Figure 8 on Page 21 of the current Office Action, with the term “diameter” defined by dictionary.com as “a straight line passing from side to side of any figure or body, through its center) that corresponds or is related to an inner diameter (straight line passing from side to side within the tube of Kato) of a tube wall (inner wall of tube, Figure 5) of the traverse tube.
In regards to claim 10, Nomura et al. teaches that the cable holder includes at least one attachment means (portion extending inwardly at the channel inner surface, see portion of Figure 8 on Page 21 of the current Office Action, that engage with portion 63a of the cable 61) arranged in a region of one of the wall longitudinal edges, by means of which respectively at least one 61 of the at least two power cables is attached to the cable holder in a releasably form-fitting manner (the at least one attachment means cooperates with portion 63a of the power cable 61 in a form-fitting manner, Figures 8 and 14).
In regards to claim 28, Kato discloses that the remote actuation button penetrates through a longitudinal slot 1a of the traverse tube (Figure 5B).
In regards to claim 30, Kato discloses that the cable pull mechanism is actuable by actuating the remote actuation button (Figure 5).
In regards to claim 31, Kato discloses that the traverse tube includes two tube ends (Figure 2) and the remote actuation button is disposed between the two tube ends and spaced therefrom (Figure 2).
Claim(s) 1-3, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US-9221319) in view of Kobayashi et al. (US Pub. No. 2004/0125545).
In regards to claims 1 and 32, Kato discloses a remotely actuable release device for unlocking of a vehicle door lock 11 of a construction machine or of an agricultural vehicle 30, the release device comprising: a) a traverse tube 1, b) a remote actuation button 2 supported on the traverse tube and actuated by pressing the remote actuation button into the traverse tube, and c) a cable pull mechanism 6, which is in an operative connection with the remote actuation button and is disposed inside the traverse tube for coupling to the vehicle door lock for unlocking.  Kato fails to disclose a cable holder disposed inside the traverse tube and including at least two power cables attached thereto.  Kobayashi et al. teaches a housing 11, 12, 13 to which a remote actuation component 20 is supported, and a cable holder 52 disposed inside the housing (Figure 8) and including at least two power cables (cables connected to portions 17 and 18, Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a cable holder within the traverse tube or housing of Kato to mount at least two power cables, such that the device of Kato can accommodate electrical components associated with the power cables, thereby enhancing the security of the device.
In regards to claim 2, Kobayashi et al. teaches that the power cables are releaseably attached to the cable holder (capable of being removed from the cable holder by connectors 17 and 18).
In regards to claim 3, Kobayashi et al. teaches that the cable holder includes at least one attachment means 17 and/or 18 by which at least one of the at least two power cables is respectively connected to the cable holder via a clamping and/or form-fitting connection (form-fitting connection between the attachment means 17 and/or 18 with the holder 52).
In regards to claim 35, Kato discloses that the cable pull mechanism is in the form of a pull cable (Figure 3), and is connected on one end via a coupling lever 5 to the remote actuation button and on another end to the vehicle door lock (Col. 6, lines 35-39).
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US-9221319) in view of Nomura et al. (WO 2017130606 A1) as applied to claims 1-7, 9, 10, 28, and 30-32 above, and further in view of Kutschat (US-6419284).
In regards to claim 33, Kato discloses that the vehicle lock includes a lock case (case at reference character 11, Figure 2), and at least one rotary latch (hook, Col. 5, lines 23 and 24), rotatably supported in the lock case for clasping and retaining a locking bolt 12 in a final locking position (engagement with striker as is known in the art to lock/latch the door), but fails to specify at least one locking pawl disposed in the lock case for locking the at least one rotary latch in its final locking position, wherein the at least one locking pawl is in operative connection with the remotely actuable release device such that the locking of the at least one rotary latch is releasable.  Kutschat teaches a remote actuable device 12 coupled to a vehicle door lock (Figure 5) including a lock case 5, at least one rotary latch 7 and/or 8 rotatably supported in the lock case for clasping and retaining a locking bolt 6 in a final locking position, and at least one locking pawl 27 disposed in the lock case for locking the at least one rotary latch in its final locking position, wherein the at least one locking pawl is in operative connection with the remotely actuable release device such that the locking of the at least one rotary latch is releasable (Col. 11, line 61 – Col. 12, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the vehicle door lock includes at least one locking pawl, since it is known in the vehicle door lock art to include at least one locking pawl to lock at least one rotary latch in a desired position.
In regards to claim 34, Kato fails to specify that the release mechanism includes a locally actuable release device, with the locking of the lock being releasable both with the locally actuable release device and with the remotely actuable release device. Kutschat teaches a remote actuable device 12 coupled to a vehicle door lock (Figure 5) for releasing locking of the vehicle door lock when actuated.  Kutschat also teaches a locally actuable release device 18 that can release the locking of the vehicle door lock as well.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a locally actable release device, such that the vehicle door lock can be released from the other side of the door from the remote actuable release device.
Allowable Subject Matter
Claims 11-27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 11-14, 19, 22, and 29.
In regards to claims 11 and 12, Nomura et al. (WO 2017130606 A1) teaches that the at least two power cables are included in a cable bundle (Figure 2), but fails to disclose that the cable bundle includes two bundled sections and a split section disposed therebetween.  The cable bundle of Nomura et al. includes two split sections at either end, but with a bundled section disposed therebetween (Figure 2).  The examiner can find no motivation to modify the device of Nomura et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
In regards to claim 13, Nomura et al. (WO 2017130606 A1) fails to teach that the cable holder includes at least two cable receiving grooves, in each of which at least one of the at least two power cables is disposed, wherein one of the at least two cable receiving grooves respectively extends from one of the two wall longitudinal edges into the channel wall, and wherein the at least two cable receiving grooves each extend over the entirety of one of the wall longitudinal edges.  The examiner can find no motivation to modify the device of Nomura et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
In regards to claim 14, Nomura et al. (WO 2017130606 A1) fails to teach that the cable holder includes a plurality of clips disposed in a region of wall longitudinal edges of the cable holder for respectively attaching at least one of the at least two power cables in a clamping and/or form-fitting manner, wherein each of the plurality of clips includes two clip halves, between which at least one of the at least two power cables is respectively retained in the clamping and/or form-fitting manner.  The examiner can find no motivation to modify the device of Nomura et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
In regards to claim 19, Nomura et al. (WO 2017130606 A1) fails to teach that the cable holder includes a plurality of clips disposed in a region of the wall longitudinal edges for respectively attaching at least one of the at least one power cables in clamping and/or form-fitting manner, wherein each of the plurality of clips includes two clip halves, between which at least one of the at least two power cables is respectively retained in the clamping and/or form-fitting manner, and the two clip halves include an outer clip half and an inner clip half, wherein each of the inner clip halves protrudes over an inner edge section of a respective one of the wall longitudinal edges and abuts on a tube wall of the traverse tube or is slightly spaced therefrom.  The examiner can find no motivation to modify the device of Nomura et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
In regards to claim 22, Nomura et al. (WO 2017130606 A1) fails to teach that the cable holder is fixed in a form-fitting manner in a support frame attached to the transverse tube.  The examiner can find no motivation to modify the device of Nomura et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
In regards to claim 29, Kato (US-9221319) in view of Nomura et al. (WO 2017130606 A1) fails to teach that the at least two power cables extend through the entirety of the traverse tube.  The power cable 6 of Kato only extends through a portion of the traverse tube.  The examiner can find no motivation to modify the device of Kato without employing improper hindsight reasoning and without destroying the intended structure of the device.
Conclusion
69.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 3, 2022